DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/17/2021 are acknowledged.  Claims 1, 4, 7, 9, 12-13, 26 are amended; claims 5-6, 10-11, 14-18 and 27-28 are canceled; claims 1-4, 7-9, 12-13, 19-26 are pending; claims 19-25 are withdrawn; claims 1-4, 7-9, 12-13 and 26 have been examined on the merits.

Priority
Applicant’s claim for the benefit of foreign application GB1004072.3 under 35 U.S.C. 119 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Claim Objections
The objection to claim 13 set forth at p. 3 of the previous Office Action, is withdrawn in view of the amendment of the claim.  However, the amendment has introduced another objection set forth below
Claim 13 is objected to because of the following informalities:  
The claim recites “potassium-ethylenediaminetetraacetic acid (EDT A EDTA)” in line 4.   “EDT A ” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12-13 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 9 recites a system comprising a tube wherein the tube is sterilized with the anticoagulant and the hyaluronic acid and hermetically sealed wherein prior to receiving whole blood and centrifugation, only the anticoagulant and the hyaluronic acid are filled in the tube.  Neither the original disclosure nor the original claims provide support for the tube comprising only anticoagulant and hyaluronic acid and being sealed and sterilized; hence, claim 9 constitutes new matter.  The original claims do not teach sealing and sterilizing a tube with only anticoagulant and hyaluronic acid.  In the specification, the only disclosure of sealing and sterilizing a tube with only two components comprises a thixotropic gel comprised of a polymer mixture (p. 72, ll. 20-30).  Hence, claim 9 and dependent claims 12-13 constitute new matter.  Claim 9 filed on the filing date (i.e. original claim) recites a medical system comprising a tube having an additive and hyaluronic acid and the tube sterilized with the additive and the hyaluronic acid and hermetically sealed; however, original claim 9 did not exclude the tube from having a thixotropic gel or other components; hence, amended claims 9 and 12-13 constitute new matter.

Claim 26 recites a system wherein, prior to introduction of the whole blood into the tube, there are no other additives in the tube other than only the anticoagulant and the hyaluronic acid are filled in the tube prior to sealing or sterilization.  Neither the original disclosure nor the original claims provide support for a system wherein, prior to introduction of the whole blood into the tube, there are no other additives in the tube other than only the anticoagulant and the hyaluronic acid are filled in the tube prior to sealing or sterilization; hence, claim 26 constitutes new matter.  The original claims do not teach sealing and sterilizing a tube with only anticoagulant and hyaluronic acid.  In the specification, the only disclosure of sealing and sterilizing a tube with only two components comprises a thixotropic gel comprised of a polymer mixture (p. 72, ll. 20-30).  Hence, claim 26 constitutes new matter.  Claim 26 filed on the filing date (i.e. original claim) recites a medical system comprising a tube having an anticoagulant and hyaluronic acid and the tube sterilized with the anticoagulant and the hyaluronic acid and hermetically sealed; however, original claim 26 did not exclude the tubes from having a thixotropic gel or other components; hence, amended claim 26 constitutes new matter.

Response to Arguments
Applicant states that support for the amendments can be found in the original claims and states that no new matter is being added to the application (Remarks, p. 8).   As set forth in the rejection above, Applicant’s argument is unpersuasive and claims 9, 12-13 and 26 constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “distal end of the tube” and “proximal end of the tube” in claim 9 are relative terms which renders the claim indefinite. The terms “distal end of the tube” and “proximal end of the tube” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms “distal” and “proximal” are relative terms without any reference point.  Something can only be distal (farther away) or proximal (closer) to something else.  What that ‘something else’ is not defined in the claim nor disclosed in the original disclosure; hence, claim 9 and 

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 8-13, 15-18 and 26-28 under 35 U.S.C. § 103(a) over Sumida in view of Beretta and Turzi et al., WO 2008/023026 (Foreign Patent Document 2, IDS, 3/11/2019; herein “Turzi”) as set forth at pp. 15-16 of the previous Office Action, is moot regarding claims 5, 10-11, 14-18 and 27-28 due to cancelation of the claims and is withdrawn in view of the cancelation of claim 28.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-9, 12-13 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beretta et al., US 8491564, issued 7/23/2013 (Cite A, PTO-892, 8/12/2019; herein “Beretta”) in view of Wadstrom, U.S. Patent 5631011, issued 5/20/1997 (cite B, PTO-892, 8/12/2019; herein “Wadstrom”).
Beretta, teaches medical systems for the preparation of a cell composition of platelet rich plasma (PRP) which separate red blood cells from whole blood and produce platelet rich plasma wherein the PRP is to be used for regenerating tissue in a living organism (Abst.; col. 12, ll. 1-33; col. 13, l. 58 – col. 14, l. 7).  Beretta teaches aspirating a patient’s blood into the primary container which can be a glass tube (col. 5, ll. 24-29) and teaches that the tube is sealed and sterilized with additives in the tube 
Beretta teaches that the container (glass tube) contains anticoagulant which can be 0.1 M sodium citrate (col. 6, ll. 51-57).  Beretta teaches that the container also contains a cell separation medium, which can be a thixotropic gel (col. 10, ll. 3-34), and a low density, high viscosity liquid (LDHV) and teaches embodiments wherein after whole blood from a patient is aspirated into the tube, the tube comprises (from top to bottom): whole blood, anticoagulant, separation medium (i.e. thixotropic gel), and a high viscosity fluid (col. 12, ll. 1-21) which after centrifugation becomes (from top to bottom): the high viscosity fluid, platelet-rich plasma, the separation medium (i.e. thixotropic gel) and (on the bottom) red blood cells (Id.).
Beretta doesn’t specifically teach that their hermetically sealed, sterilized medical system for preparing a cell composition of PRP comprises hyaluronic acid (HA); however, a person of ordinary skill in the art at the time of the invention would have found it obvious to substitute the LDHV with HA in the hermetically sealed, sterilized tube as evidenced by Wadstrom.
Wadstrom teaches a tissue adhesive glue for wound healing (Abst.).  Wadstrom teaches adding hyaluronic acid (HA) or its salts or derivatives as a viscosity enhancing polymer to the fibrinogen-containing component of said glues (col. 3, ll. 52-65; col. 4, ll. 23-29) because the glue comprising the high molecular weight, high viscosity polymer (i.e. HA) provides an advantage over prior art glues whose components have a water-like viscosity which leads to the components running off the application site during 
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to substitute the LDHV with HA in the hermetically sealed, sterilized medical system comprising a tube adapted to receive whole blood while maintaining sterility and to be centrifuged for a length of time in order to separate platelet rich plasma from the whole blood introduced into the tube made obvious by Beretta because the ultimate use of the PRP in Beretta is as the fibrinogen component of a fibrin glue (Abst.) and Wadstrom teaches that the fibrinogen component of fibrin glues performs better when the fibrinogen component comprises a high molecular weight, high viscosity polymer which can be HA.
i.e. thixotropic gel), and the high viscosity fluid (LDHV) (col. 12, ll. 1-21) which after centrifugation becomes (from top to bottom): the high viscosity fluid, platelet-rich plasma, the separation medium (i.e. thixotropic gel) and (on the bottom) red blood cells (Id.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that when the high viscosity HA is substituted for the high viscosity fluid it should be added under the thixotropic gel as well, which, after centrifugation, the layers would be arranged according to their density (from top to bottom): hyaluronic acid solution mixed with platelet-rich plasma, the separation medium (i.e. thixotropic gel) and (on the bottom) red blood cells.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the system made obvious by Beretta in view of Wadstrom wherein the high viscosity fluid is substituted with hyaluronic acid, prior to introduction of the whole blood into the tube and centrifugation, the anticoagulant is above the hyaluronic acid and when whole blood is introduced into the tube and it is centrifuged, a supernatant comprising the cell composition of platelet rich plasma and hyaluronic acid would be above the thixotropic gel and red blood cells would be below the thixotropic gel; therefore, claims 1-2, 9 and 26 are prima facie obvious.
Regarding claim 3, Beretta teaches that the medical system comprises phlebotomy accessories including a needle for drawing the whole blood from the patient (col. 13, l. 58 – col. 14, l. 7); therefore, claim 3 is prima facie obvious.
Regarding claim 4, the claims are drawn to a system (i.e. a composition of matter) not a method.  Composition claims which recite an intended use are evaluated prima facie obvious.
Regarding claims 8 and 12-13, Beretta teaches that the tube can be a glass tube comprising anticoagulant which can be 0.1 M sodium citrate (col. 6, ll. 51-57); therefore, claims 8 and 12-13 are prima facie obvious.
Regarding claim 7, the percentage of red blood cells in the platelet rich plasma in the system made obvious by Beretta in view of Wadstrom where whole blood is contacted with anticoagulant and centrifuged on top of a thixotropic gel wherein the red blood cells from the whole blood migrate through the thixotropic gel and pellet on the bottom of the tube would be the same percentage of red blood cells, i.e. reduced by more than 99% compared with whole blood, as in the instantly claimed system when whole blood is contacted with anticoagulant and centrifuged on top of a thixotropic gel wherein the red blood cells from the whole blood migrate through the thixotropic gel and pellet on the bottom of the tube; therefore, claim 7 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 8 regarding the objection are moot as the objection has been withdrawn; however, the claim amendments have introduced the necessity for a new claim objection as set forth above.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the rejection is based on improper hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that it would not be obvious to replace the high viscosity fluid in Beretta with the hyaluronic acid taught by Wadstrom.  This is unpersuasive.  The HA in Wadstrom is to increase the viscosity of the fibrinogen component of fibrin glue, which can be PRP, so the components which make the fibrin glue (fibrinogen component and thrombin component which catalyzes the formation of the fibrin clot) do not run off surfaces or into lumens causing complications during surgery; hence, Wadstrom teaches modifying the PRP component’s viscosity by adding HA to the plasma component of the fibrin glue.  The platelet rich plasma produced in Beretta is to be used 
Applicant argues that the Examiner is unjustified in ordering the components after centrifugation; however, it is unpersuasive that the components following the laws of physics and separating according to their density under centrifugation is unjustified.
Applicant argues that a person of ordinary skill in the art at the time of filing would have found the combination of Beretta with Wadstrom non-obvious because they would have worried that centrifugation or sterilization would hurt the HA or that the HA would dissolve in the thixotropic gel; however, no evidence is given that centrifugation, sterilization or thixotropic gel would damage the HA, so the argument appears to be practitioner’s argument without evidentiary basis and is weighted as such.  Applicant does not even present evidence that an ordinarily skilled artisan would have such concerns; hence, the argument is unpersuasive.
In summary, Applicant’s arguments are not persuasive of error in the rejection or in the application of Wadstrom’s teaching, that plasma compositions for use in fibrin glues are improved by the addition of high viscosity polymers such as HA, to the plasma compositions for use in fibrin glues taught by Beretta.
Applicant’s arguments are unpersuasive and the rejection  is maintained with modification for claim amendments and for clarity.

Claims 1-4, 7-9, 12-13 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumida et al., US 2005/0170327 (cite A, attached PTO-892; herein “Sumida”) in view of Beretta.
Sumida teaches medical systems for preparing platelet rich plasma (PRP) wherein the PRP has enhanced activity due to comprising a water-soluble polymer (Abst.) wherein hyaluronic acid (HA) is particularly preferable as the water-soluble polymer because HA effects separation of the blood platelets [0098].  Sumida teaches that the produced PRP composition containing the water-soluble polymer which can be HA is for tissue or organ repair in a patient [0031-3].
Sumida teaches that PRP can be prepared by collecting blood into a tube comprising 3.1% sodium citrate, or equivalently 0.1 M sodium citrate (3.1% = 31 g/L x (mole/258.06 g) = 0.1 M) followed by centrifugation.
Sumida is drawn to instruments for preparing the PRP with the polymer [0045] and teaches that the instrument can be a blood collection tube (container used when collecting blood) comprising sodium citrate or ACD and the water-soluble polymer which can be HA [0116-7].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that the instrument for producing Sumida’s improved PRP can be a blood collection tube comprising only anticoagulant and HA.
Sumida is silent on the sterility, seal and vacuum of the tube, but a person of ordinary skill in the art at the time of invention would have found it obvious to sterilize the blood collection tube containing the anticoagulant and the hyaluronic acid and hermetically seal the tube with a cap under vacuum pressure to aspirate whole blood from a patient in view of the teachings of Beretta.

Beretta teaches that the container (glass tube) contains anticoagulant which can be 0.1 M sodium citrate (col. 6, ll. 51-57) and teaches after whole blood from a patient is aspirated into the tube, the tube is centrifuged (col. 9, ll. 40-45; col. 12, ll. 1-21).
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to produce the medical system for improved PRP production made obvious by Sumida in view of Beretta wherein the medical system comprises a glass blood collection tube capable of being centrifuged wherein the tube comprises only 0.1 M sodium citrate and hyaluronic acid, wherein the tube is sterilized with the anticoagulant and HA, hermetically sealed and evacuated to sterilely aspirate whole blood from a patient, because Sumida makes obvious medical systems for preparing enhanced PRP comprising a blood collection tube comprising only anticoagulant and HA and because Beretta teaches that the tube should be sealed and sterilized with additives in the tube and vacuum plugged which allows for the reception of whole blood 
Beretta teaches that the anticoagulant is the topmost layer in the tube before the aspiration in of the patient’s blood (col. 12, ll. 1-21) and Sumida teaches whole blood acquired by blood collection can coagulate; hence, contacting the collected blood with anticoagulant would be a prime priority [0073]; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to have the anticoagulant layer be above the HA layer prior to centrifugation.  During centrifugation the layers would migrate according to their density; thus, the HA and PRP would layer on top of the compacted red blood cells.  The medical system made obvious by Sumida in view of Beretta does not comprise any additives other than anticoagulant and HA.  Hence, the medical system made obvious by Sumida in view of Beretta comprises only anticoagulant and HA wherein the anticoagulant is on top of the HA before centrifugation; therefore, claims 1-2, 8-9, 12-13 and 26 are prima facie obvious.
Regarding claim 3, Beretta teaches that the medical system comprises phlebotomy accessories including a needle for drawing the whole blood from the patient (col. 13, l. 58 – col. 14, l. 7); therefore, instant claim 3 is prima facie obvious.
Regarding claim 4, the claims are drawn to a system (i.e. a composition of matter) not a method.  Composition claims which recite an intended use are evaluated for whether the composition could perform the intended use.  Compositions which could perform the intended use meet the limitations of the claim with the intended use prima facie obvious.
Regarding claim 7, the percentage of red blood cells in the platelet rich plasma in the system made obvious by Sumida in view of Beretta would be the same percentage of red blood cells, i.e. reduced by more than 99% compared with whole blood, as in the instantly claimed system, absent sufficient and compelling evidence to the contrary; therefore, claim 7 is prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-5, 8-13, 15-18 and 26-27 under pre-AIA  35 U.S.C. §103(a) over Sumida in view of Beretta, Applicant argues that the rejection is based on improper hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the Examiner's conclusion of obviousness is not supported by any form of reasoning, this is incorrect.  The motivation to combine the teachings of Sumida and Beretta is because Sumida is silent on the sterility, seal and vacuum of the tube, but a person of ordinary skill in the art at the time of invention would have found it 
Applicant argues that there is no cogent reason given for having the HA below the anticoagulant.  This is incorrect.  As described in the rejection above, the skilled artisan would recognize that contacting the blood with anticoagulant would be a priority so having the anticoagulant in a layer above the HA would allow the blood to be anti-coagulated immediately upon entry into the tube.
Applicant argues that the anticoagulant and HA are miscible; hence, there would be a concern that they would mix in the absence of some separating medium such as a thixotropic gel.  This is a good point regarding the claimed invention and would suggest that the claimed invention which comprises a tube with a layer of anticoagulant above a layer of HA would not be enabled for any commercial product which would have to have a reasonable shelf life and be able to withstand all of the mixing inherent in shipping, etc.  But regarding the system made obvious by Sumida in view of Beretta, it is viewed that the high viscosity of the HA and the low viscosity of the anticoagulant solution, which should have the viscosity of water, would keep the layers separate for at least the period of time to set up the system and perform the PRP preparation.
In summary, Applicant’s arguments are not persuasive of error in the rejection; thus, the rejection is maintained with modification for claim amendments and for clarity.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651